Exhibit 10.1

LOGO [g82363g92x72.jpg]

Energy Transfer Partners Deferred Compensation Plan

ARTICLE I

PURPOSE AND EFFECTIVE DATE

The purpose of the Energy Transfer Partners Deferred Compensation Plan (“Plan”)
is to aid the Company and its Affiliates in retaining and attracting executive
employees by providing them with tax deferred savings opportunities. This
voluntary nonqualified Plan provides a select group of management and highly
compensated employees, within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1), with the opportunity to elect to defer receipt of specified
portions of compensation, and to have these deferred amounts treated as if
invested in specified hypothetical investment benchmarks. The Plan is intended
to conform to the requirements of Code Section 409A. The Plan shall be effective
January 1, 2010, and deferral elections made hereunder shall be effective, with
respect to Base Salary Deferrals, on or after the first day of the first payroll
period of the Company and its Affiliates that begins on or after January 1, 2010
and, with respect to all other Deferred Amounts, on or after January 1, 2010.

ARTICLE II

DEFINITIONS

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

Section 2.01 Account. “Account” or “Accounts” means the fair market value of
Deferred Amounts and Earnings thereon as established under the terms of the Plan
and reflected in the bookkeeping accounts maintained by the Employer from time
to time. As used in context, “Account” may refer to the Participant’s entire
interest under the Plan or, if used in the context of a specific plan year (e.g.
“2010 Account” or “Plan Year Account”) may refer to the portion of the
Participant’s interest under the Plan that reflect the Deferred Amount and
Earnings thereon only for a Plan Year, or, if used in the context of a specific
type of Deferred Amounts (e.g., “Plan Year Base Salary Account” or “Plan Year
Discretionary Contribution Account”) those types of Deferred Amounts and
Earnings thereon.



--------------------------------------------------------------------------------

Section 2.02 Administrative Committee. “Administrative Committee” means the
committee appointed by the Board to administer the Plan.

Section 2.03 Affiliate. “Affiliate” means each trade or business (whether or not
incorporated) which together with the Company would be deemed to be a “single
employer” within the meaning of subsections (b) or (c) of Code Section 414, in
each case determined by a 50% control test.

Section 2.04 Base Salary. “Base Salary” means the base rate of cash compensation
paid by the Employer to or for the benefit of a Participant for services
rendered or labor performed while a Participant, including the portion thereof
that a Participant could have received in cash in lieu of (i) Base Salary
Deferrals pursuant to Section 4.02 and (ii) elective contributions made on his
behalf by the Employer pursuant to a qualified cash or deferred arrangement (as
defined in Code Section 401(k)) or pursuant to a plan maintained under Code
Section 125.

Section 2.05 Base Salary Deferral. “Base Salary Deferral” means the amount of a
Participant’s Base Salary that the Participant elects to defer under the Plan
for a Plan Year and that is credited to his or her Account pursuant to
Section 5.01.

Section 2.06 Beneficiary. “Beneficiary” means the person, persons or entity
designated by the Participant pursuant to Article VIII to receive any benefits
payable under the Plan in the event of the Participant’s death.

Section 2.07 Benefit Commencement Date. “Benefit Commencement Date” means the
date specified in a Deferral Agreement upon which payment of an Account is to be
made or commence.

Section 2.08 Board. “Board” means the Board of Directors of the Company.

Section 2.09 Change of Control. For purposes of this Plan, a “Change of Control”
means any “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5).

Section 2.10 Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended, including regulations and guidance of general applicability issued
thereunder.

Section 2.11 Company. “Company” means Energy Transfer Partners GP, L.P. and its
successors.

Section 2.12 Deferral Agreement. “Deferral Agreement” means an agreement filed
by a Participant in accordance with Article IV.

Section 2.13 Deferred Amount. “Deferred Amount” means a Participant’s Base
Salary Deferrals, Incentive Compensation Deferrals and Unit Distributions
Deferrals and Discretionary Contributions made on the Participant’s behalf, if
any.

Section 2.14 Designee. “Designee” shall mean the Employer’s senior human
resources officers or other individuals to whom the Administrative Committee has
delegated its authority to act under the Plan. Wherever Administrative Committee
is referenced in the plan, it shall be deemed to also refer to Designee.

 

PAGE 2



--------------------------------------------------------------------------------

Section 2.15 Discretionary Contribution. “Discretionary Contribution,” if any,
means the amount of any discretionary employer contribution, including any
matching contribution that the Employer agrees to make to the Plan from time to
time.

Section 2.16 Earnings. “Earnings” shall mean the earnings credited to and/or
losses debited from a Participant’s Account on the basis of the Hypothetical
Investment Benchmarks applicable to the Participant’s Account under
Section 5.02.

Section 2.17 Eligible Compensation. “Eligible Compensation” means any Base
Salary, Incentive Compensation, and Unit Distributions that are earned for
services performed during a Plan Year or performance period, as applicable.
Eligible Compensation does not include expense reimbursements, any form of
noncash compensation or transfer of property, or compensation, whether cash or
noncash, paid under a stock- or unit-based plan other than Unit Distributions.

Section 2.18 Employer. “Employer” means the Company and any Affiliate designated
by the Board or the Administrative Committee to participate in the Plan pursuant
to Section 10.02.

Section 2.19 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

Section 2.20 Form of Payment. “Form of Payment” means either a single sum
distribution or substantially equal annual installments over a period of either
3 years or 5 years (as specified under Article IV). If the Form of Payment is
substantially equal annual installments, the installments will be treated as a
single payment for purposes of Code Section 409A.

Section 2.21 Hardship Withdrawal. “Hardship Withdrawal” means a payment on
account of an unforeseeable emergency, as defined in Code
Section 409A(a)(2)(B)(ii), pursuant to Section 6.05.

Section 2.22 Hypothetical Investment Benchmark. “Hypothetical Investment
Benchmark” means the phantom investment benchmarks that are used to measure the
earnings credited to and/or losses debited from a Participant’s Account.

Section 2.23 Incentive Compensation. “Incentive Compensation” means any cash
incentive bonuses paid by the Employer to or for the benefit of a Participant
for services rendered or labor performed while a Participant, including the
portion thereof that a Participant could have received in cash in lieu of
(i) Incentive Compensation deferrals pursuant to Section 4.02 and (ii) elective
contributions made on his behalf by the Employer pursuant to a qualified cash or
deferred arrangement (as defined in Code Section 401(k)) or pursuant to a plan
maintained under Code Section 125 of the Code, but excluding Unit Distributions
and any cash incentive bonuses earned by the Participant over a performance
period of longer than 12 months (except any Performance Bonuses permitted to be
deferred under Section 4.02(f)). For the avoidance of doubt, “Incentive
Compensation” shall not include any compensation paid under a stock- or
unit-based plan nor shall it include any cash incentive bonuses earned over a
multi-year service period unless such bonuses are Performance Bonuses for which
the Administrative Committee has permitted a deferral election in accordance
with Section 4.02(f).

 

PAGE 3



--------------------------------------------------------------------------------

Section 2.24 Incentive Compensation Deferral. “Incentive Compensation Deferral”
means the amount of a Participant’s Incentive Compensation that the Participant
elects to defer under the Plan for a Plan Year and that is credited to his
Account pursuant to Section 5.01.

Section 2.25 Modification Agreement. “Modification Agreement” means the form
filed by a Participant to change the Benefit Commencement Date or the Form of
Payment with respect to an Account under rules established by the Administrative
Committee from time to time and pursuant to Section 4.03(b).

Section 2.26 Participant. “Participant” means any individual who (a) is eligible
to participate in this Plan pursuant to Section 4.01 and (b) who elects to
participate by filing a Deferral Agreement pursuant to Section 4.02 or for whom
the Employer has made a Discretionary Contribution to the Plan.

Section 2.27 Performance Bonus. “Performance Bonus” means a cash incentive bonus
that constitutes “performance-based compensation” within the meaning of Code
Section 409A(a)(B)(iii).

Section 2.28 Plan Year. “Plan Year” means a twelve-month period beginning
January 1 and ending the following December 31.

Section 2.29 Separation from Service. “Separation from Service” means the
termination of a Participant’s employment with the Employer and all Affiliates
for any reason whatsoever. A Participant shall be considered to have terminated
his employment if it is reasonably anticipated that the bona fide level of
services he would perform after a certain date (whether performed as an employee
or independent contractor) would permanently decrease to no more than 20 percent
of the average rate of services performed prior to such reduction over the
immediately preceding 36-month period (or the full period of services to the
Employer, if the employee has been providing services to the Employer for less
than 36 months). If a Participant ceases or reduces services under a bona fide
leave of absence, a Separation from Service occurs after the close of the
6-month anniversary of such leave, provided however that the Separation from
Service shall be delayed to the extent that the employee has a statutory or
contractual right to reemployment. Determination of whether a Separation from
Service occurs shall be made in accordance with Treasury Regulation
Section 1.409A-1(h). “Separate from Service” shall also be used herein to refer
to a Separation from Service as defined above, as the context requires.

Section 2.30 Trust. “Trust” means the irrevocable grantor trust established
under the Trust Agreement.

Section 2.31 Trust Agreement. “Trust Agreement” means the agreement entered into
between the Employer and the Trustee pursuant to Article IX.

Section 2.32 Trust Fund. “Trust Fund” means the funds and properties held
pursuant to the provisions of the Trust Agreement, together with all income,
profits and increments thereto.

Section 2.33 Trustee. “Trustee” means the independent commercial trustee or
trustees qualified and acting under the Trust Agreement at any time.

 

PAGE 4



--------------------------------------------------------------------------------

Section 2.34 Unit Distributions. “Unit Distributions” means cash distributions
made by the Employer to or for the benefit of a Participant with respect to
outstanding unvested unit-based awards granted pursuant to the Company’s
long-term incentive plan for services rendered or labor performed while a
Participant, including the portion thereof that a Participant could have
received in cash in lieu of (i) Unit Distributions Deferrals pursuant to
Section 4.02 and (ii) elective contributions made on his behalf by the Employer
pursuant to a qualified cash or deferred arrangement (as defined in Code
Section 401(k)) or pursuant to a plan maintained under Code Section 125, but
only if the right to receive and retain such cash distributions is not subject
to any vesting requirements other than a requirement that the recipient be
employed on the date of payment.

Section 2.35 Unit Distributions Deferral. “Unit Distributions Deferral” means
the amount of a Participant’s Unit Distributions that the Participant elects to
defer under the Plan for a Plan Year and that is credited to his Account
pursuant to Section 5.01.

Section 2.36 Valuation Date. “Valuation Date” means each day the New York Stock
Exchange is open for business, or such other date as the Administrative
Committee in its sole discretion may determine.

ARTICLE III

ADMINISTRATION

Section 3.01 Administrative Committee Duties. This Plan shall be administered by
the Administrative Committee. A majority of the members of the Administrative
Committee shall constitute a quorum for the transaction of business. All
resolutions or other action taken by the Administrative Committee shall be by a
vote of a majority of its members present at any meeting or, without a meeting,
by an instrument in writing signed by all its members. Members of the
Administrative Committee may participate in a meeting of such committee by means
of a conference telephone or similar communications equipment that enables all
persons participating in the meeting to hear each other, and such participation
in a meeting shall constitute presence in person at the meeting and waiver of
notice of such meeting.

The Administrative Committee shall be responsible for the administration of this
Plan and shall have all powers necessary to administer this Plan, including
discretionary authority to determine eligibility for benefits, to decide claims
under the terms of this Plan, and to determine issues related to eligibility,
Hypothetical Investment Benchmarks, distribution of Accounts, determination of
Account balances, crediting of hypothetical earnings and contributions and
debiting of hypothetical losses and of distributions, in-service withdrawals,
deferral elections and any other duties concerning the day-to-day operation of
this Plan. The Administrative Committee may designate one of its members as a
chairperson and may retain and supervise outside providers, third party
administrators, recordkeepers and professionals (including in-house
professionals) to perform any or all of the duties delegated to it hereunder.

The Administrative Committee may from time to time establish rules for the
administration of this Plan, and it shall have the exclusive right to interpret
this Plan and to decide any matters arising in connection with the
administration and operation of this Plan. All rules, interpretations and
decisions of the Administrative Committee shall be conclusive and binding on the
Employer, Participants and Beneficiaries.

 

PAGE 5



--------------------------------------------------------------------------------

No member of the Board or the Administrative Committee shall be liable for any
act or action hereunder, whether of omission or commission, by any other member
or employee or by any agent to whom duties in connection with the administration
of this Plan have been delegated or for anything done or omitted to be done in
connection with this Plan. The Administrative Committee shall keep records of
all of its proceedings and shall keep records of all payments made to
Participants or Beneficiaries and payments made for expenses or otherwise.

The Employer shall, to the fullest extent permitted by law, indemnify each
director, officer or employee of the Employer (including the heirs, executors,
administrators and other personal representatives of such person) and each
member of the Administrative Committee against expenses (including attorneys’
fees), judgments, fines, amounts paid in settlement, actually and reasonably
incurred by such person in connection with any threatened, pending or actual
suit, action or proceeding (whether civil, criminal, administrative or
investigative in nature or otherwise) in which such person may be involved by
reason of the fact that he or she is or was serving this Plan in any capacity at
the request of the Employer or the Administrative Committee. Expenses and
liabilities arising out of gross negligence and willful misconduct shall not be
covered by this indemnity.

Any expense incurred by the Employer or the Administrative Committee relative to
the administration of this Plan shall be paid by the Employer and/or may be
deducted from the Accounts of the Participants as determined by the
Administrative Committee.

Section 3.02 Claims Procedures. If a Participant or Beneficiary (a “Claimant”)
makes a written request alleging a right to receive payments under this Plan or
alleging a right to receive an adjustment in benefits being paid under this
Plan, such actions shall be treated as a claim for benefits. All claims for
benefits under this Plan shall be sent to the Administrative Committee and
administered in compliance with Section 409A. If the Administrative Committee
determines that any individual who has claimed a right to receive benefits, or
different benefits, under this Plan is not entitled to receive all or any part
of the benefits claimed, the Administrative Committee shall inform the claimant
in writing of such determination and the reasons therefor in terms calculated to
be understood by the claimant. The notice shall be sent within 90 days of the
claim unless the Administrative Committee determines that additional time, not
exceeding 90 days, is needed and so notifies the Claimant. The notice shall make
specific reference to the pertinent Plan provisions on which the denial is
based, and shall describe any additional material or information that is
necessary. Such notice shall, in addition, inform the claimant of the procedure
that the claimant should follow to take advantage of the review procedures set
forth below in the event the claimant desires to contest the denial of the
claim. The Claimant may within 60 days thereafter submit in writing to the
Administrative Committee a notice that the claimant contests the denial of his
or her claim and desires a further review by the Administrative Committee. The
Administrative Committee shall within 60 days thereafter review the claim and
authorize the claimant to review pertinent documents and submit issues and
comments relating to the claim to the Administrative Committee. The
Administrative Committee will render a final decision on behalf of the Company
with specific reasons therefor in writing and will transmit it to the claimant
within 60 days of the written request for review, unless the Administrative
Committee determines that additional time, not exceeding 60 days, is needed, and
so notifies the Participant. If the Administrative Committee fails to respond to
a claim filed in accordance with the foregoing within 60 days or any extended
period, the Company shall be deemed to have denied the claim.

 

PAGE 6



--------------------------------------------------------------------------------

Completion of the claims procedures described in this Section 3.02 will be a
condition precedent to the commencement of any legal or equitable action in
connection with a claim for benefits under the Plan by a Claimant or by any
other person or entity claiming rights individually or through a Claimant;
provided, however, that the Administrative Committee may, in its sole
discretion, waive compliance with such claims procedures as a condition
precedent to any such action.

An authorized representative may act on behalf of a Claimant in pursuing a
benefit claim or an appeal of an Adverse Benefit Determination. An individual or
entity will only be determined to be a Claimant’s authorized representative for
such purposes if the Claimant has provided the Administrative Committee with a
written statement identifying such individual or entity as his authorized
representative and describing the scope of the authority of such authorized
representative. In the event a Claimant identifies an individual or entity as
his authorized representative in writing to the Administrative Committee but
fails to describe the scope of the authority of such authorized representative,
the Administrative Committee shall assume that such authorized representative
has full powers to act with respect to all matters pertaining to the Claimant’s
benefit claim under the Plan or appeal of an Adverse Benefit Determination with
respect to such benefit claim.

ARTICLE IV

PARTICIPATION, DEFERRAL AGREEMENTS, AND DISCRETIONARY CONTRIBUTIONS

Section 4.01 Participation.

(a) The President of the Company, in his sole discretion, shall select and
notify those management or highly compensated employees of the Employer who
shall be eligible to become a Participant in the Plan, and such employees may
become Participants, effective as of the first day of the next Plan Year
following such notification of eligibility, by executing and filing with the
Administrative Committee a Deferral Agreement pursuant to Section 4.02. Any
employee selected by the President of the Company as eligible to participate in
the Plan in accordance with this Section 4.01 may also become a Participant
without executing and filing a Deferral Agreement upon the crediting by the
Employer of Discretionary Contributions to such Participant’s Account.

(b) Subject to Section 4.01(c), an employee who is eligible to participate in
the Plan under Section 4.01(a) shall remain eligible to participate in the Plan
for each Plan Year following his initial eligibility until his Separation from
Service.

(c) Notwithstanding any provision herein to the contrary, an individual who has
become a Participant of the Plan shall cease to be entitled to defer Eligible
Compensation hereunder and/or receive an allocation of Discretionary
Contributions effective as of the last day of any Plan Year designated by the
Administrative Committee. Any such Administrative Committee action shall be
communicated to the affected individual prior to the effective date of such
action. Such an individual may again become entitled to defer Eligible
Compensation hereunder and receive an allocation of Discretionary Contributions
beginning as of the first day of any subsequent Plan Year selected by the
Administrative Committee in its sole discretion.

 

PAGE 7



--------------------------------------------------------------------------------

Section 4.02 Contents and Timing of Deferral Agreements.

(a) The Administrative Committee shall have the discretion to specify the
contents of a Deferral Agreement and to establish deadlines regarding the filing
of the Deferral Agreements, subject to the terms of the Plan.

(b) A Deferral Agreement must specify (i) the Base Salary Deferrals elected for
the Plan Year, provided that the Base Salary Deferrals may not exceed 50% of the
Participant’s Base Salary; (ii) the Incentive Compensation Deferrals elected for
the Plan Year, provided that the Incentive Compensation Deferrals may not exceed
50% of the Participant’s Incentive Compensation; (iii) the Unit Distributions
Deferrals elected for the Plan Year, provided that the Unit Distributions
Deferrals may not exceed 50% of the Participant’s Unit Distributions; (iv) the
Benefit Commencement Date; and (iv) the Form of Payment. Items (i), (ii), and
(iii) above may be expressed as either a dollar amount or as a percentage, as
prescribed by the Administrative Committee. If no Benefit Commencement Date is
specified, the Deferral Agreement shall be deemed to specify a Benefit
Commencement Date that is the date upon which the Participant Separates from
Service. If no Form of Payment is specified, the Deferral Agreement shall be
deemed to specify a Form of Payment that is a single lump sum.

(c) The Administrative Committee may, in its discretion, permit Deferral
Agreements to specify a unique Benefit Commencement Date and Form of Payment
with respect to different Plan Accounts for each Plan Year.

(d) Subject to Sections 4.02(i) and 6.05, Deferral Agreements shall be filed and
become irrevocable with respect to Eligible Compensation no later than the
December 31 preceding the Plan Year during which the services for such Eligible
Compensation are first performed; provided, however, that in the event the
Participant makes a hardship withdrawal under a 401(k) savings plan maintained
by the Employer, his Deferral Agreement then in effect, if any, shall
immediately terminate.

(e) Notwithstanding Section 4.02(d), the Administrative Committee may establish
a later deadline for the filing and irrevocability of Deferral Agreements to the
extent that the Administrative Committee determines that such deadlines conform
to the requirements of Code Section 409A, including a deadline of no later than
30 days of initial eligibility for an employee who becomes newly eligible to
participate in the Plan (such as a new hire to the Employer or in connection
with the initial adoption of the Plan).

(f) Notwithstanding anything to the contrary in this Section 4.02, if permitted
in accordance with the administrative procedures implemented by the
Administrative Committee (which may vary among individual Participants), a
Participant may elect to defer (or change an election to defer) a Performance
Bonus after the start of a Plan Year or Plan Years in which such Performance
Bonus is earned in whole or in part, provided that (i) such Participant executes
and files with the Administrative Committee a Deferral Agreement with respect to
such Performance Bonus in accordance with the procedures prescribed by the
Administrative Committee no later than the date that is six months before the
end of the performance period applicable thereto, (ii) such Participant has
performed services continuously for the Employer from the later of the beginning
of the

 

PAGE 8



--------------------------------------------------------------------------------

performance period or the date upon which the performance criteria applicable to
such Performance Bonus are established through a date no earlier than the date
upon which the Participant makes an initial deferral election with respect
thereto pursuant to this Section 4.02(f), and (iii) such Participant makes such
election before the Performance Bonus has become readily ascertainable (within
the meaning of Code Section 409A). In the event that such Participant has
elected to defer Incentive Compensation for a Plan Year, any election by such
Participant to defer a Performance Bonus under this Section 4.02(f) shall be
deemed to override any election as to such Performance Bonus under
Section 4.02(b)(ii), but only with respect to such Performance Bonus. In the
event that a Participant is eligible to receive a Performance Bonus but has not
made (or been offered) a special election to defer such Performance Bonus, any
election made pursuant to Section 4.02(b)(ii) with respect to the Plan Year
during which such Performance Bonus was earned shall apply to such Performance
Bonus whenever it is paid.

(g) A Deferral Agreement shall become effective (1) with respect to Base Salary
Deferrals, as of the first day of the first full payroll period that begins
during the Plan Year that is immediately after the date the Deferral Agreement
is effected by the Participant and filed with the Administrative Committee and
(2) with respect to all other Deferred Amounts (except for deferrals of
Performance Bonuses permitted pursuant Section 4.02(f)), as of the first day of
the Plan Year that is immediately after the date the Deferral Agreement is
effected by the Participant and filed with the Administrative Committee.
Notwithstanding the foregoing, a Deferral Agreement filed after the deadline set
forth in Section 4.02(d) pursuant to Section 4.02(e) above shall (A) become
effective with respect to deferrals of the Participant’s Base Salary as of the
first day of the first full payroll period that begins during the first calendar
quarter commencing on or after the date the Participant was first notified of
his Plan eligibility or, if he timely files his Deferral Agreement after the
first day of such payroll period, such later date as may be administratively
feasible after such Deferral Agreement is filed and shall be effective only with
respect to Base Salary earned on or after the first day of the first payroll
period of such first calendar quarter and after the filing of such Deferral
Agreement, (B) become effective as soon as administratively feasible with
respect to deferrals of the Participant’s Incentive Compensation for the Plan
Year that is earned over a performance period that coincides with the Plan Year
or the Participant’s term of employment during such Plan Year, if less (“Annual
Incentive Compensation”), but shall apply only to a portion of the Participant’s
Annual Incentive Compensation for the Plan Year equal to the total amount of the
Participant’s Annual Incentive Compensation for the Plan Year multiplied by the
ratio of the number of days remaining in the Plan Year after the effective date
of the Deferral Agreement over the total number of days in the Plan Year during
which the Participant was employed by the Employer, (C) become effective with
respect to Incentive Compensation other than Annual Incentive Compensation at
the start of the first performance period that coincides with or begins after
the date that the Participant first defers Base Salary under the Plan, and
(D) become effective with respect to deferrals of the Participant’s Unit
Distributions at the start of the first performance period that coincides with
or begins after the first day of the first calendar quarter commencing after the
date the Participant timely files his Deferral Agreement.

(h) The reduction in a Participant’s Eligible Compensation pursuant to his
Deferral Agreement shall be effected by Eligible Compensation reductions each
payroll period as determined by the Administrative Committee following the
effective date of the Deferral Agreement. Subject to Section 4.02(g), such
Eligible Compensation reductions shall apply with respect to all Eligible
Compensation earned while the Deferral

 

PAGE 9



--------------------------------------------------------------------------------

Agreement is effective (as described in Sections 4.02(g) and (j)) regardless of
when the Eligible Compensation is actually paid. For the sake of clarity,
Eligible Compensation reductions attributable to elections to defer a
Participant’s Incentive Compensation shall be made within the next following
Plan Year if the Incentive Compensation to which the Participant’s Deferral
Agreement relates is paid in such next following Plan Year.

(i) Any Plan provisions notwithstanding, deferrals pursuant to a Participant’s
Deferral Agreement shall be suspended during any period of unpaid leave of
absence from the Employer and shall terminate immediately on the date such
Participant incurs a Separation from Service, except with respect to Eligible
Compensation earned prior to that date.

(j) A Deferral Agreement for a Plan Year shall no longer be effective (1) with
respect to Base Salary Deferrals, as of the first day of the first full payroll
period that begins during the subsequent Plan Year and (2) with respect to all
other Deferred Amounts, as of the first day of the subsequent Plan Year, except
with respect to Compensation earned but not paid prior to such dates, as
applicable. A Participant may file a new Deferral Agreement for a subsequent
Plan Year if he satisfies the eligibility requirements set forth in
Section 4.01, provided that the new Deferral Agreement is executed and filed
prior to the deadlines set forth in Sections 4.02(d), (e), or (f), as
applicable, and within the time period prescribed by the Administrative
Committee.

Section 4.03 Modification or Revocation of Election by Participant.

(a) A Participant may not change the amount of Eligible Compensation to be
deferred for a Plan Year after the date on which such election is irrevocable
pursuant to Section 4.02(d), (e), or (f), as applicable. Mid-year cancellations
of Deferral Agreements are permitted only in accordance with Sections 4.02(d),
4.02(i) and/or 6.05, and mid-year suspensions of Deferral Agreements are
permitted only in accordance with Section 4.02(i).

(b) A Participant may file a Modification Agreement changing the Benefit
Commencement Date and/or Form of Payment for an Account subject to the rules of
this Section 4.03(b). A Modification Agreement shall be effective only if (i) it
is filed at least 12 months prior to the existing Benefit Commencement Date
(determined without regard to a new Benefit Commencement Date under the
Modification Agreement) and (ii) except in the case of the death of the
Participant, any new Benefit Commencement Date or Form of Payment that is
specified under the Modification Agreement results in a delay in payment of at
least 5 years. The Administrative Committee may limit Modification Agreements
under rules that it may provide from time to time, including restrictions on the
Benefit Commencement Dates that may be elected.

(c) The entitlement to installment payments shall be treated as the entitlement
to a single payment for purposes of Code Section 409A and applicable
administrative guidance thereunder. Based on this treatment, when applying the
Modification Agreement restrictions of Section 4.03(b), a change to the Benefit
Commencement Date or Form of Payment must result in an additional deferral for a
minimum of 5 years from the date that the first installment would have otherwise
been paid. For example, a 10 year installment payout scheduled to commence in
2010 could be changed to a lump sum payment payable in 2015 or a series of
installment payments commencing in 2015, assuming the other requirements of
Section 4.03(b) have been met.

 

PAGE 10



--------------------------------------------------------------------------------

Section 4.04 Discretionary Contributions. As of any date selected by the
Employer, the Employer may credit a Participant’s Account with Discretionary
Contributions in such amount, if any, as the Employer shall determine in its
sole discretion. Such Discretionary Contributions may be made on behalf of some
Participants but not others, and such Discretionary Contributions may vary among
individual Participants in amount.

ARTICLE V

DEFERRED COMPENSATION ACCOUNTS

Section 5.01 Maintenance of Accounts. Accounts shall be established and
maintained for the Deferred Amount and Earnings for each Participant and for
each Plan Year, and, in the discretion of the Administrative Committee, separate
Accounts for each Plan Year may be established for Deferred Amounts attributable
to Base Salary, Incentive Compensation, Unit Distributions, or Discretionary
Contributions. Deferred Amounts shall be credited to the Account as of the date
such contributions are received by the Trustee of the grantor trust established
to fund the Plan pursuant to Article IX, but in no event more than two weeks
after the Deferred Amount would otherwise have been paid to the Participant or,
in the case of Discretionary Contributions, the date that the Employer awards
such amount to the Participant. A Participant’s Account(s) shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to the Participant pursuant to this Plan, and shall not constitute or be
treated as a trust fund of any kind. The Administrative Committee shall
determine the balance of each Account, as of each Valuation Date, by adjusting
the balance of such Account as of the immediately preceding Valuation Date to
reflect changes in the value of the deemed investments thereof, credits and
debits and distributions pursuant to Article VI with respect to such Account
since the preceding Valuation Date. To the extent that the Employer is required
to withhold any taxes or other amounts from the Deferred Amount pursuant to any
state, Federal or local law, Deferred Amounts shall be reduced for such
withholdings only to the extent that there is not sufficient cash compensation
payable to the Participant at the time that such withholding must be made and
such withholding conforms to Code Section 409A.

Section 5.02 Hypothetical Investment Benchmarks. Each Participant shall be
entitled to direct the manner in which his Accounts will be deemed to be
invested, selecting among the Hypothetical Investment Benchmarks specified by
the Administrative Committee from time to time, and in accordance with such
rules, regulations and procedures as the Administrative Committee may establish
from time to time. If a Participant fails to properly direct the deemed
investment of his Accounts, then his Accounts shall be deemed to be invested in
the Hypothetical Investment Benchmarks designated by the Administrative
Committee from time to time in a uniform and nondiscriminatory manner.
Notwithstanding anything to the contrary herein, earnings and losses based on a
Participant’s investment elections shall begin to accrue as of the date such
Participant’s Deferred Amounts are credited to his/her Accounts.

ARTICLE VI

BENEFITS AND DISTRIBUTIONS

Section 6.01 Time and Form of Payment. Payment of a Participant’s Account shall
commence as soon as administratively practicable following the Benefit
Commencement Date. The amount of such payment shall be based upon the most

 

PAGE 11



--------------------------------------------------------------------------------

recent Account Valuation Date and shall be paid pursuant to the Form of Payment
that is applicable to such Account. Payments shall be made in cash. If the
applicable Form of Payment is installments, each annual installment shall be an
amount equal to (i) the balance of such Account as of the most recent Valuation
Date preceding the payment date, divided by (ii) the number of remaining
installments (including the installment being paid).

Section 6.02 Separation from Service Distributions. Notwithstanding Sections
6.01 and 6.03 but subject to Section 6.07, in the event of a Participant’s
Separation from Service prior to the Benefit Commencement Date, payment of his
Account(s) shall commence as soon as administratively practicable following the
Separation from Service and shall be paid in cash in the same Form of Payment
elected for distribution upon the Benefit Commencement Date.

Section 6.03 In-Service and Specified Date Distributions. Subject to
Section 6.02, if the Benefit Commencement Date applicable to an Account is a
specified date, payment of the Account shall commence on the Benefit
Commencement Date pursuant to Section 6.01 in the Form of Payment elected by the
Participant.

Section 6.04 Distributions in the Event of Death. Notwithstanding the provisions
of Sections 6.01, 6.02 and 6.03 or the terms of any Deferral Agreement, if a
Participant dies prior to Separation from Service or prior to receiving full
payment of his Account(s), the Employer shall pay the remaining balance
(determined as of the most recent Valuation Date preceding such event) to the
Participant’s Beneficiary or Beneficiaries (as the case may be) as soon as
administratively practicable following such event in a lump sum in cash only.

Section 6.05 Hardship Withdrawals. Notwithstanding the provisions of Sections
6.01, 6.02, and 6.03 or of any Deferral Agreement, a Participant shall be
entitled to early payment of all or part of the balance in his Account(s) if the
Administrative Committee determines in its sole discretion that the standards
for a Hardship Withdrawal are satisfied. A Hardship Withdrawal shall be
permitted only to the extent reasonably needed to satisfy the unforeseeable
emergency that satisfies the standards for a Hardship Withdrawal. An application
for an early payment under this Section 6.05 shall be made to the Administrative
Committee in such form and in accordance with such procedures as the
Administrative Committee shall determine from time to time. The determination of
whether and in what amount and form a distribution will be permitted pursuant to
this Section 6.05 shall be made by the Administrative Committee. All Deferral
Agreements shall terminate upon the Administrative Committee’s determination
that a Hardship Withdrawal shall be made.

Section 6.06 Change of Control. In the event of a Change of Control, a
Participant’s Account shall be paid as soon as administratively practicable
following the Change of Control in a single sum if a Change of Control
distribution has been elected by such Participant in the applicable Deferral
Agreement.

Section 6.07 Delay for Specified Employees. Notwithstanding anything to the
contrary herein, with respect to any payment to be made or to commence upon a
Participant’s Separation from Service (other than for death), if such
distribution would be subject to additional taxes and interest under Code
Section 409A because the timing of the such payment is not delayed as provided
in Code Section 409A(a)(2)(B)(i) and the regulations thereunder, such payment(s)
to the Participant upon his Separation from

 

PAGE 12



--------------------------------------------------------------------------------

Service (other than for death) shall not be made until the close of the 6-month
anniversary of such Separation from Service (or if earlier, upon the death of
the Participant pursuant to Section 6.04). If the applicable Form of Payment is
installment payments, the second and subsequent installment payments shall occur
on the Valuation Date coincident with or next succeeding the anniversary of the
date of the Participant’s Separation from Service and each subsequent
anniversary of his Separation from Service for the duration of the applicable
installment period. The identification of “specified employees,” if any, for
purposes of this Section shall be made in accordance with the general
requirements of Code Section 409A(a)(2)(B)(i) pursuant to any method elected by
the Administrative Committee by written designation or, if no such designation
is made, under the default rules under such Code Section.

Section 6.08 Permitted Accelerated Payments. Notwithstanding anything to the
contrary in the Plan, the Administrative Committee may direct the accelerated
payment of Plan benefits under the following circumstances:

(a) A Participant shall be entitled to receive distribution of all or such
portion of his Account, in a single lump sum payment, to the extent necessary
for any Federal officer or employee in the executive branch to comply with an
ethics agreement with the Federal government;

(b) A Participant shall be entitled to receive distribution of all or such
portion of his Account, in a single lump sum payment, to the extent reasonably
necessary to avoid the violation of an applicable Federal, state, local or
foreign ethics law or conflicts of interest law;

(c) A Participant shall be entitled to receive a distribution of such portion of
his Account, in a single lump sum payment, as is necessary to pay (i) the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2), where applicable, on Compensation deferred under the
Plan (the “FICA Amount”), (ii) the income tax at source on wages imposed under
Code Section 3401, or the corresponding withholding provisions of applicable
state, local, or foreign tax laws as a result of the payment of the FICA Amount,
and (iii) to pay the additional income tax at source on wages attributable to
the pyramiding Section 3401 wages and taxes; provided, however, that the total
payment under this Section 6.08(c) shall not exceed the aggregate of the FICA
Amount and the income tax withholding related to such FICA Amount;

(d) A Participant shall be entitled to receive distribution of such portion of
his Account, in a single lump sum payment, as is required to be included in the
Participant’s income as a result of the failure of the Plan to comply with Code
Section 409A; provided, however, that such distribution shall not exceed the
amount required to be included in the Participant’s income as a result of such
failure;

(e) A Participant shall be entitled to receive distribution of all or such
portion of his Account, in a single lump sum payment, to reflect payment of
state, local or foreign tax obligations arising from participation in the Plan
that apply to an amount deferred under the Plan before the amount is paid or
made available to the Participant. Any such payment may not exceed (i) the
amount of such taxes as are due as a result of participation in the Plan (the
“Other Taxes”) and may be made in the form of withholding pursuant to the
provisions of the applicable law or by distribution directly to the Participant
and (ii) the income tax at source on wages imposed under Code Section

 

PAGE 13



--------------------------------------------------------------------------------

3401 as a result of the distribution of the Other Taxes and to pay the
additional income tax at source on wages imposed under Code Section 3401
attributable to the payment of such additional Code Section 3401 wages and Other
Taxes;

(f) A Participant shall be entitled to receive distribution of all or such
portion of his Account, in a single lump sum payment, in connection with the
settlement of an arms’ length bona fide dispute between the Employer and the
Participant as to the Participant’s right to benefits under the Plan to the
extent contemplated under Code Section 409A without causing such distribution to
be treated as an impermissible acceleration;

(g) A Participant shall be entitled to receive distribution of all or such
portion of his Account, in a single lump sum payment, under any other
circumstance permitted under Treasury Regulation Section 1.409A-3(j)(4) (except
in connection with a qualified domestic relations order) or any successor
regulation thereto or prescribed by the Commissioner of Internal Revenue in
generally applicable guidance published in the Internal Revenue Bulletin; and

(h) The Administrative Committee may direct, in its discretion, that the balance
of each Participant’s Account(s) under the Plan be distributed in connection
with a termination of the Plan in accordance with Section 8.02.

Any distribution to be made pursuant to Sections 6.07(a) through (g) shall be
made as soon as administratively practicable following the determination that
such distribution should be made.

Section 6.09 Withholding of Taxes. Notwithstanding any other provision of this
Plan, the Employer shall withhold from payments made hereunder any amounts
required to be so withheld by any applicable law or regulation.

Section 6.10 As soon as administratively practicable. For purposes of this
Article VI, “as soon as administratively practicable” means a date of
distribution that is as soon as administratively practicable as determined by
the Administrative Committee following the specified payment date, but in no
event later than 90 days after the specified payment date. In no event shall a
Participant or his Beneficiary be permitted to designate the taxable year of the
payment.

ARTICLE VII

BENEFICIARY DESIGNATION

Section 7.01 Beneficiary Designation. Each Participant shall have the right, at
any time, to designate any person, persons or entity as his Beneficiary or
Beneficiaries. A Beneficiary designation shall be made, and may be amended, by
the Participant by filing a written designation with the Administrative
Committee, on such form and in accordance with such procedures as the
Administrative Committee shall establish from time to time.

Section 7.02 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant’s Beneficiary shall be deemed to be the
Participant’s estate.

 

PAGE 14



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT AND TERMINATION OF PLAN

Section 8.01 Amendment and Interpretation. The Board or the Administrative
Committee may at any time amend this Plan in whole or in part; provided,
however, that no amendment shall be effective to decrease the balance in any
Account as accrued at the time of such amendment, except for any decrease that
may arise due to future Earnings or distributions; provided further, however,
that notwithstanding the foregoing, the Board or the Administrative Committee
may make such amendments to the Plan as are necessary or advisable, as
determined by the Board or the Administrative Committee in its discretion, to
enable the Plan and the Account(s) of Participants established hereunder to
comply with the requirements of Code Section 409A. The Board and the
Administrative Committee shall use good faith efforts to interpret the Plan in a
manner that is consistent with the intent that the Plan conform to the
requirements of Code Section 409A.

Section 8.02 Company’s Right to Terminate. Notwithstanding anything to the
contrary, the Board or the Administrative Committee may, in their sole
discretion, at any time terminate the Plan with respect to future Deferral
Agreements. The Board or the Administrative Committee may also terminate the
Plan in its entirety and accelerate the time and form of payment of all Accounts
under the Plan, under the following circumstances:

(a) The Board or the Administrative Committee may terminate and liquidate the
Plan within 12 months of a corporate dissolution taxed under Code Section 331,
or with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A),
provided that the balance of all of the Participants’ Accounts under the Plan
are included in the Participants’ respective gross incomes in the latest of
(A) the calendar year in which the Plan termination and liquidation occurs or
(B) the first calendar year in which the payment is administratively
practicable;

(b) The Board or Administrative Committee may, in their discretion, terminate
and liquidate the Plan in connection with a Change in Control of the Company
(or, with respect to a Participant who is employed by an Employer other than the
Company, a Change in Control of such Employer), provided that the following
requirements are satisfied:

(i) The Change in Control of such entity constitutes a change in ownership or
control of such entity or a substantial portion of its assets within the meaning
of Code Section 409A o (a “409A Change in Control”) and the Board or
Administrative Committee (or their appropriate counterparts with respect to any
Employer other than the Company) takes irrevocable action to terminate and
liquidate the Plan within 30 days preceding or 12 months following such 409A
Change in Control;

(ii) The vested interest of each Participant in his Account under the Plan and
all Other Arrangements (as defined in Paragraph (iii) below) are distributed
within 12 months following the date that all necessary action to terminate and
liquidate the Plan and the Other Arrangements (as defined in Paragraph
(iii) below) is irrevocably taken; and

 

PAGE 15



--------------------------------------------------------------------------------

(iii) All plans, arrangements, methods, programs and other arrangements that are
sponsored by the “service recipient” (within the meaning of Code Section 409A),
as determined immediately following such 409A Change in Control, with respect to
which deferrals of compensation are treated as having been deferred under a
single plan under Treasury Regulation Section 1.409A-1(c)(2) (collectively, the
“Other Arrangements”), are terminated and liquidated with respect to each
Participant who experienced such 409A Change in Control. For purposes of any
409A Change in Control that results from an asset purchase transaction, the
applicable “service recipient” with the discretion to liquidate and terminate
the Plan and the Other Arrangements shall be the “service recipient” that is
primarily liable immediately after the transaction for the payment of the Plan
benefits.

(c) The Board or Administrative Committee may, in their discretion, terminate
and liquidate the Plan, provided that:

(i) The termination and liquidation does not occur proximate to a down turn in
the financial health of the Company and all entities that would be considered a
single “service recipient” along with the Company under Code Section 409A;

(ii) Such “service recipient” terminates and liquidates all plans, agreements,
methods, programs and other arrangements sponsored by the service recipient that
would be aggregated with any terminated and liquidated plans, agreements,
methods, programs and other arrangements under Treasury Regulation
Section 1.409A-1(c) if the same Participant had deferrals of compensation under
all such plans, agreements, methods, programs or other arrangements;

(iii) No payments in liquidation of the Plan are made within 12 months of the
date that the Company takes all necessary action to irrevocably terminate and
liquidate the Plan, other than payments that would be payable under the terms of
such arrangements if the action to terminate and liquidate the Plan had not
occurred;

(iv) All payments are made within 24 months of the date that the Company takes
all necessary action to irrevocably terminate and liquidate the Plan; and

(v) the Company and all other entities required to be considered a single
“service recipient” within the meaning of Code Section 409A do not adopt a new
Plan that would be aggregated with any terminated and liquidated plan under
Treasury Regulation Section 1.409A-1(c) if the same Participant participated in
both plans at any time within three years following the date that the service
recipient took all necessary action to irrevocably terminate and liquidate the
Plan.

(d) The Board or Administrative Committee may, in their discretion, terminate
and liquidate the Plan upon such other events or conditions as the Commissioner
of Internal Revenue may prescribe in generally applicable guidance published in
the Internal Revenue Bulletin.

 

PAGE 16



--------------------------------------------------------------------------------

In the event that the Plan is terminated, the balance in a Participant’s
Accounts shall be paid to such Participant or his Beneficiary in the manner
specified by the Board or Administrative Committee (but subject to the
distribution timing requirements described above), which may include the payment
of a single lump sum payment in full satisfaction of all of such Participant’s
or Beneficiary’s benefits hereunder.

ARTICLE IX

NATURE OF THE PLAN

Section 9.01 Establishment of Trust Fund. The Plan is intended to constitute an
unfunded, unsecured plan of deferred compensation for a select group of
management or highly compensated employees of the Employer. Plan benefits herein
provided are a contractual obligation of the Employer which shall be paid out of
the Employer’s general assets. Nevertheless, subject to the terms hereof and of
the Trust Agreement, the Employer shall transfer money or other property to the
Trustee to provide Plan benefits hereunder and the Trustee shall pay Plan
benefits to Participants and Beneficiaries out of the Trust in accordance with
the terms of the Trust. To the extent that the Employer transfers assets to the
Trustee pursuant to the Trust Agreement, the Administrative Committee may, but
need not, establish procedures for the Trustees to invest the Trust Fund in
accordance with each Participant’s designated deemed investments pursuant to
Section 5.02 respecting the portion of the Trust Fund assets equal to such
Participant’s Accounts.

Section 9.02 Ownership of Trust Fund Assets. The Employer shall remain the owner
of all assets in the Trust Fund and the assets shall be subject to the claims of
the Employer’s creditors if the Employer ever becomes insolvent. For purposes
hereof, the Employer shall be considered “insolvent” if (a) the Employer is
unable to pay its debts as such debts become due or (b) the Employer is subject
to a pending proceeding as a debtor under the United Sates Bankruptcy Code (or
any successor federal statute). The President of the Employer and its board of
directors shall have the duty to inform the Trustee in writing if the Employer
becomes insolvent. Such notice given under the preceding sentence by any party
shall satisfy all of the parties’ duty to give notice. When so informed, the
Trustee shall suspend payments to the Participants and Beneficiaries and hold
the assets for the benefit of the Employer’s general creditors. If the Trustee
receives a written allegation that the Employer is insolvent, the Trustee shall
suspend payments to the Participants and Beneficiaries and hold the Trust Fund
for the benefit of the Employer’s general creditors, and shall determine in the
manner specified in the Trust Agreement whether the Employer is insolvent. If
the Trustee determines that the Employer is not insolvent, the Trustee shall
resume payments to the Participants and Beneficiaries. No Participant or
Beneficiary shall have any preferred claim to, or any beneficial ownership
interest in, any assets of the Trust Fund, and, upon commencement of
participation in the Plan, each Participant shall have agreed to waive his
priority credit position, if any, under applicable state law with respect to the
assets of the Trust Fund.

Section 9.03 Limitation on Funding. Notwithstanding anything to the contrary
herein or in the Trust Agreement, in no event shall money and/or property be
transferred to the Trust if such transfer would result in adverse tax
consequences to a Participant pursuant to Code Section 409A(b).

 

PAGE 17



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Nonassignability. Except as specifically set forth in the Plan
with respect to the designation of Beneficiaries, neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

Section 10.02 Designation of Participating Affiliates. It is contemplated that
other Affiliates may be designated to participate in the Plan and thereby become
an Employer. Any Affiliate, whether or not presently existing, may become a
party hereto if designated to so participate by the Board or by the
Administrative Committee. Each of the Affiliates listed on Appendix A to this
Plan is an Employer participating in the Plan, and Appendix A may be updated
from time to time by the Committee without the requirement of a formal Plan
amendment. Except as otherwise provided herein, the provisions of the Plan shall
apply separately and equally to each Employer and its employees in the same
manner as is expressly provided for the Company and its employees, except that
the power to appoint or otherwise affect the Trustee and the power to amend or
terminate the Plan or amend the Trust Agreement shall be exercised by the Board
or the Administrative Committee alone. Transfer of employment among Companies
and Affiliates shall not be considered a termination of employment hereunder and
service with one Employer shall be considered service with all others. Any
Employer may, by appropriate action of its officers without the need for
approval of its board of directors (or noncorporate counterpart), the Board, or
the Administrative Committee, terminate its participation in the Plan. Moreover,
the Board or the Administrative Committee may, in its discretion, terminate an
Employer’s Plan participation at any time, but distributions pursuant to any
such termination of an Employer’s participation in the Plan shall be subject to
the provisions of Section 8.02 and Treasury Regulation
Section 1.409A-3(j)(4)(ix). Notwithstanding the foregoing, the termination of an
Employer’s Plan participation may be effective only as of the end of a Plan Year
if the Employer remains an Affiliate of the Company following such termination
or, if the Employer does not remain as an Affiliate of the Company at such time,
the termination shall be effective only at a time that complies with Code
Section 409A.

 

PAGE 18



--------------------------------------------------------------------------------

APPENDIX A

PARTICIPATING AFFILIATES

As of January 1, 2010, the Affiliates participating in the Plan and the
effective dates of their participation are as follows:

 

PARTICIPATING AFFILIATES

  

EFFECTIVE DATE OF PARTICIPATION

Energy Transfer Partners GP, L.P.
(Plan sponsor)

   January 1, 2010 Heritage Operating, L.P.    January 1, 2010 Heritage Services
Corp.    January 1, 2010

LaGrange Acquisition, L.P.
d/b/a Energy Transfer Company

   January 1, 2010 Titan Propane LLC    January 1, 2010 Titan Propane Services,
Inc.    January 1, 2010 Energy Transfer Equity, L.P.    January 1, 2010
Transwestern Pipeline Company, LLC    January 1, 2010 Energy Transfer Group,
L.L.C.    January 1, 2010 Energy Transfer Technologies, Ltd.    January 1, 2010

SEC Energy Products & Services LP
d/b/a Standard Equipment Company

   January 1, 2010

 

PAGE A-1